 326308 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge, Member Devaney agrees that MohenisServices, Inc., Virginia Linen Service, Inc., and Virginia Textile
Service, Inc. are not a single integrated employer and that the Vir-
ginia Textile Service, Inc. employees do not constitute an accretion
to, or spinoff of, the Virginia Linen Service, Inc. bargaining unit. Hedoes not find it necessary to reach the waiver issue. Members Oviatt
and Raudabaugh agree with the judge's determination that the Union
waived any claim that the Virginia Textile Service, Inc. employees
were part of the Virginia Linen Service, Inc. bargaining unit and
thus they find it unnecessary to pass on the single employer, accre-
tion, and spinoff issues.We disagree with our dissenting colleague with respect to the re-fusal to provide information concerning the employees of Virginia
Textile. In our view, the Union had a reasonable basis for believing
that Virginia Textile and Virginia Linen were a single employer and
that the two groups of employees constituted a single appropriate
unit. The requested information was relevant to that claim. Contrary
to his colleagues, Member Oviatt would not find a violation of Sec.
8(a)(5) in the Respondent's alleged failure to supply information to
the Union regarding the Virginia Textile Service, Inc. employees. He
finds that the Union failed to make even the minimally required
showing as to why such information on nonbargaining unit employ-
ees was relevant.Mohenis Services, Inc., Virginia Linen Service, Inc.,and Virginia Textile Service, Inc. and LaundryWorkers and Dry Cleaners International
Union, Local No. 212, AFL±CIO. Case 11±CA±14198 (formerly 5±CA±21668)August 21, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn September 12, 1991, Administrative Law JudgeJ. Pargen Robertson issued the attached decision. The
General Counsel and the Respondent filed exceptions
and supporting briefs, and the Respondent filed a brief
in opposition to the General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Mohenis Services, Inc.,
Virginia Linen Service, Inc., and Virginia Textile Serv-
ice, Inc., Petersburg, Virginia, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Jane P. North, Esq., for the General Counsel.Allen G. Siegel, Esq. and Henry Morris, Jr., Esq., of Wash-ington, D.C., for the Respondent.DECISIONJ. PARGENROBERTSON, Administrative Law Judge. Thismatter was heard in Petersburg, Virginia, on July 9 and 10,
1991. An amended complaint issued on June 24, 1991. The
charge was filed on December 19, 1990, and amended on
February 13, 1991.The complaint, as amended at the hearing, alleges that Re-spondent violated Section 8(a)(1) and (5) of the National
Labor Relations Act (Act).Respondent admitted that each of the three named Re-spondents are, and have been at material times, employers
engaged in commerce within the meaning of Section 2(6)
and (7) of the Act.Additionally, Respondent admitted that the Charging Party(Union) is a labor organization within the meaning of Section
2(5) of the Act.Counsel for General Counsel moved to correct the tran-script. That motion is granted. General Counsel also moved
to delete paragraph 16(a) of the complaint. That motion is
granted.During the hearing Respondent filed a motion to dismisson the grounds that the Union acted improperly in writing to
Respondent on June 18, 1991. That motion is denied. The
evidence does not establish a basis for dismissal.The complaint alleges that Respondent violated Section8(a)(5) and (1) of the Act. The 8(a)(1) allegations involve
comments allegedly made to employees at the Respondent
Virginia Textile Service, Inc. (Textile) facility in December
1990.The 8(a)(5) allegations are more complex. Those allega-tions involve General Counsel's contentions that the three
named Respondents constitute a single integrated business
enterprise; that Textile employees constitute an accretion to
the recognized bargaining unit at Virginia Linen Service, Inc.
(Linen); that Respondent refused to recognize that the Textile
employees are within the scope of the collective-bargaining
contract between Linen and the Union; and that Respondent
made unilateral changes at its Textile location. Finally, there
is an allegation that Respondent refused to provide informa-
tion at the Union's request.Mohenis Services, Inc. (Mohenis) is the parent corporationand sole owner of both Linen and Textile, as well as being
the parent of several other ``profit centers.'' Mohenis is
owned by the Struminger family.Linen has had a longstanding collective-bargaining rela-tionship with the Charging Party (Union). They have been
parties to several collective-bargaining contracts with the
most recent having an effective term from September 30,
1989, to September 30, 1993. That agreement contains the
following recognition clause:Bargaining Unit: The Company recognizes the Unionas the exclusive collective bargaining agent for all pro-
duction employees at the Company's plant at 875 East
Bank Street, Petersburg, Virginia, excluding all other
employees, watchmen, guards and supervisors as de-
fined in the Act. Part-time and summer replacement
employees shall not be covered by any of the terms and
conditions of this Agreement.Textile's facility was constructed and opened in 1990 at itslocation at 516 Brown Street in Petersburg. 327MOHENIS SERVICESThe operations of both Linen and Textile include laun-dries. Textile, since its 1990 opening, has catered to large
customers. Its operations are automated and were described
during the hearing as state of the art operations.Textile employs 14 production employees. All 14 wereformer employees of Linen and were hired while they were
employed by Linen. Those 14 employees moved from Linen
to Textile during November 1990 without a break in their
work. Since Textile's original staffing of employees, there
has been no interchange of employees between Textile and
Linen.Respondent contends there is no single integrated enter-prise relationship among the Respondent companies despite
the common ownership; that in any event, Textile does notconstitute an accretion to Linen; and that the Union waived
any claim to include the Textile employees within the terms
of its collective-bargaining agreement with Linen.The 8(a)(1) AllegationsThe complaint includes allegations that Respondent threat-ened its Textile employees with loss of benefits and that Re-
spondent promised the employees increased benefits.Louise Evans testified that Textile General Manager Sheri-dan Randolph called a meeting of Textile employees at the
Textile facility during the first or second week in December
1990:(Randolph) called a meeting to tell us that the floor-ing had beenÐsomething was wrong with the flooring
and they had to redo it. He said that we would have
to have a week off from work. The first week in Janu-
ary. He told us that we will be paid for it and he said
he also wanted to tell us that there was not a Union at
Virginia Textiles.....
I told him that I did not understand because I be-longed to the Union at Virginia Linen for 22 years and
I did not understand why there could not be a Union
at Virginia Textiles. I told him I felt like that they was
sort of taking my rights from me. He, then, said Louise,
you never needed a Union anyhow, so whenever you
had a complaint you always came to me and we talked
it over. I said yes. I said but I may not have needed
one. I said but I feel that there is a Union that it may
help somebody else, they might need one. He said now
you're getting into feelings and I don't want to talk
about feelings.....
Then, he went onto talk about the time we had offand he was telling us about our pay. That we would get
paid for the whole week and he said, something like
with a smile, he said see if you was going through the
Union you wouldn't get paid anything at all. So, I told
him, I said I thought that if youÐnot unless it was an
act of God that you had to get paid on the contract.
That you had to get paid at least for half a day. He said
only if you reported to work.....
Then, I asked him could he give me a reason whyhe did not want a Union in the new plant. He said he
always like dealing with people one on one and he saidhe also didn't like paying the lawyer's fees. That if hedid not pay lawyer's fees. He was able to pay us more
money.Sheridan Randolph admitted that he did meet with theTextile employees at its plant in mid-December and that he
told employees they would be paid for a week they would
not work in January due to the need to redo the floors. Ran-
dolph testified that he told the employees that they probably
would not have been paid if they had been under the union
contract.Randolph denied that he threatened employees with loss ofbenefits or that he promised employees improved benefits,
depending on their supporting or opposing the Union.Louise Evans testified that Donald Struminger called ameeting at Textile among the employees in February 1990.
Struminger told the employees that Union Business Agent
Howard was saying he needed the Union at Textile.
Struminger said that he did not need the Union at Textile.
Struminger told the employees that he had already spent
$10,000 in lawyer fees and he would not have this. Evans
told Struminger that she was not happy because she could
not belong to the Union. Struminger replied that if she was
not happy he would see if he could make arrangements for
her to be transferred back to the old laundry.Donald Struminger's testimony appeared to support LouiseEvans. I was impressed with Evans' demeanor and I credit
her testimony as to the conversations involving Randolph
and Struminger.FindingsThe credited evidence proved that the Textile general man-ager told the employees they would not receive pay for the
week Textile was closed if they had been represented by the
Union and that it would pay employees more if it did not
have to pay attorney fees because of the Union. Subsequently
Donald Struminger supported that position by telling the em-
ployees that he had already paid $10,000 in attorney fees be-
cause of the Union.Through Respondent's advice the employees were led tobelieve that they would suffer pay loss and possible loss of
opportunity for pay increases, if they insisted on being rep-
resented by the Union at Textile.Respondent argued that it merely advised its employees asto what was provided in the collective-bargaining agreement.
The credited evidence shows that was not the case. Sheridan
Randolph initially engaged in an argument as to whether the
employees needed the Union at Textile. Subsequently he told
the employees that they would not receive any pay for their
week off it they went through the Union and that he would
pay the Textile employees more money if he did not have
to pay attorney fees.I find that Respondent thereby coerced its employees in re-gard to their protected rights under Section 7 of the Act in
violation of Section 8(a)(1) of the Act. Storall Mfg. Co., 275NLRB 220 (1985); Precision Founders, 278 NLRB 544(1986); Evans St. Clair, Inc., 278 NLRB 459 (1986); Stand-ard Products Co., 281 NLRB 141 (1986). 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The 8(a)(5) AllegationsThe Alleged Refusal to Provide Requested InformationThe Union made several requests for information from Re-spondent. By letter dated November 19, 1990, addressed to
Mike Fox, Manager Laundry Division, Virginia Linen Serv-
ice, Inc., the Union requested employee names, addresses,
wage scales, and seniority lists.On December 6 Respondent's attorney wrote the Unionpointing out that the Union's November 19 letter failed to
identify the group of employees involved in its request for
information.On December 10 the Union wrote Donald Struminger,president, Virginia Textile Service and requested employee
names, addresses, wage scales for each employee, and se-
niority lists.On December 14 Respondent's attorney wrote the Unionregarding the Union's December 10 letter and pointed out
that the Union had again failed to identify the group of em-
ployees involved in that request for information.Ezekiel Howard, who became the Union's business agentwhen the former business agent died in October 1990, testi-
fied that he phoned Respondent's attorney between Decem-
ber 19 and 22, 1990. After Howard inquired about his re-
quests for information, he was told that a packet was being
prepared for mailing to Howard.When the packet did not arrive Howard again phoned theattorneys for Respondent, after Christmas. Again Howard
was told that the packet was being prepared and would be
mailed to him.On January 4, 1991, Respondent's attorney wrote theUnion and indicated that on representation that the Union
would drop its unfair labor practice charge, the names and
wage rates of Linen unit employees were included. That let-
ter also indicated that Textile had no obligation to extend
dues deductions to the employees of Textile.Howard phoned Respondent's attorneys and informedthem that the packet they had sent did not contain the em-
ployees' addresses.On January 14 Respondent's attorney wrote the Union ad-vising that it would supply the addresses of unit employees
of Linen only if the Union agreed to pay Respondent the rea-
sonable costs of supplying that information.As to the above evidence, there was no substantial dispute.I was impressed with Ezekiel Howard's demeanor and I
credit his testimony.FindingsIt is settled that an employer is obligated to furnish infor-mation requested by its employees' collective-bargaining
agent which is relevant and necessary to the Union's bargain-
ing responsibilities under the terms of a collective-bargaining
agreement. Kendall College of Art, 292 NLRB 1065 (1989);George Koch & Sons, Inc., 295 NLRB 695 (1989).As to information regarding unit employees there is a pre-sumption that the information is relevant to the Union's bar-
gaining obligation. When the information requested of an
employer is about employees or operations other than those
represented by the Union it is necessary for the General
Counsel to prove relevancy. However, the standard for rel-
evancy is the same whether relevancy is presumed or provedby specific evidence. That standard is a liberal discovery-type standard. George Koch & Sons, supra at 696.In another decision the Board found that a Union was enti-tled to information where it was pursuing an investigation
into whether a single-integrated employer situation existed.As the judge found, there is ``an objective factual basisfor the Union to believe that bargaining unit work was
being performed by employees of E&M and H&K,

that H&K and E&M together with Respondent

might constitute a single employer, and that the assign-
ment of subcontracting of loads to their drivers violated
both the recognition clause of the agreement and the
subcontracting clause.'' ... That objective factual
basis makes the Union's request here a legitimate one
and clearly not, as urged by our dissenting colleague,
a fishing expedition.....Thus, the Union's request for information is merelypart of an investigatory process through which it deter-
mines whether or not there exists a basis for a griev-
ance against the Respondent. [Blue Diamond Co., 295NLRB 1007 (1989).]Here the Union and Respondent engaged in a dispute re-garding the Textile employees which ultimately became an
issue in these proceedings.At the time of the Union's request for the Textile employ-ees' names, etc., that information was relevant to an ongoing
dispute between Respondent and the Union. Under the ra-
tionale of Blue Diamond, the Union was entitled to that re-quested information as well as to the information it requested
regarding Linen unit employees.As to the Union's request to Linen for information regard-ing unit employees, I find, in light of the above-mentioned
jurisprudence, that those records are presumptively relevant
to the Union's bargaining responsibilities. As shown above
the record illustrated that the request regarding Textile em-
ployees was relevant to the Union's dispute with Respondent
as to whether those employees were in the bargaining unit.In view of the fact that the requests were addressed firstto Linen where the Union was party to a collective-bargain-
ing agreement, and secondly to Textile where the Union dis-
puted Respondent's contention that the Textile employees
were not part of the Linen bargaining unit, I am not im-
pressed with Respondent's contention that the Union failed
to specify which employees were involved in the Union's re-
quests. It is obvious from the address on each respective let-
ter, that the Union was seeking information regarding the
employees of each respective addressee.The Union was entitled to a timely response to its request.However, Respondent did not furnish any part of the re-
quested records for over 6 weeks. International Credit Serv-ice, 240 NLRB 715, 719 (1979)Finally, Respondent furnished the Union with some of therequested information regarding Linen employees but, even
then, Respondent failed to supply the Union with addresses
of the employees. Subsequently, Respondent told the Union
the addresses would be furnished only if the Union agreed
to pay costs. The Union was not supplied with any of the
information on the Textile employees. 329MOHENIS SERVICESI find that Respondent engaged in action which is violativeof Section 8(a)(5) and (1) of the Act.The Alleged Refusal to Recognize andUnilateralChanges
The record evidence revealed that Mohenis is the parentcorporation of some 16 profit centers. Before 1990, one of
those profit centers which included a laundry, was located in
Petersburg, Virginia. That laundry, Linen, was a modern,
automated laundry that employed 85 employees in a bargain-
ing unit represented by the Union.In 1990 Mohenis built another laundry in Petersburg. Thatlaundry, Textile, was designed by Donald Struminger to han-
dle large volume customers. Before that time other laundries
owned by Mohenis, including Linen, performed the large
volume work as well as other work.The Textile facility was designed as a state of the art facil-ity, in such a manner as to avoid the necessity of a large
work force and to provide a pleasing environment for its
small work force. It is clear from the record that Textile was
conceived and built in part because of Mohenis' continuing
relationship with large volume customers in the hotel busi-
ness in the Virginia±Maryland area.Petersburg was selected as the site for the Textile facilityeven though Mohenis considered other locations whichwould have been as conveniently located to its large volume
customers as was Petersburg. Textile draws from a customer
radius of 150 miles enabling it to consider location in any
number of cities in the Virginia±Maryland area.The Linen general manager asked that he be awarded thegeneral manager job at Textile. He was given the job.The general manager then brought over all Textile's origi-nal work force of 14 employees from Linen. Linen is ap-
proximately 3 miles from Textile. Textile also installed a 60-
pound washer extractor and a flat work ironer which it ob-
tained from Linen. The evidence indicated that Linen had
fully depreciated the flat work ironer and would have faced
some tax disadvantages if it had charged Textile for the
ironer. Textile also subleased some trucks that had been
originally leased to Linen. The record showed that Textile
pays all lease fees for trucks used by it.In other respects there has been no interchange of oper-ations between Linen and Textile with one exception. In Jan-
uary it was necessary to close Textile to redo its floors. On
that occasion others, including Linen, performed the work
which Textile would have performed during that week.Textile is more automated than Linen. Its production ca-pacity is half that of Linen but it uses 14 employees, as op-
posed to 85 used by Linen, in its production.While Textile performs large volume work for large vol-ume customers, other Mohenis laundry facilities including
Linen, perform some of the work for those same large vol-
ume customers. For example robes and tablecloths may be
processed in locations other than Textile, for the Hyatt hotels
that are Textile customers.The record evidence including a January 4, 1991 letter tothe Union from Respondent's attorney, shows that the Union
has requested but Respondent has refused, to recognize that
the Linen employees' bargaining unit extends to the Textile
employees. The Union had written Textile on December 10,
1990, complaining about Textile's contention that its employ-
ees were no longer a union.General Counsel cited South Prairie Construction Co. v.Operating Engineers Local 627 (Peter Kiewit Sons' Co.),425 U.S. 800 (1976), in arguing that Textile constitutes a
single integrated enterprise with Linen; that the Textile pro-
duction employees constitute an accretion to the bargaining
unit at Linen; and that Respondent violated Section 8(a)(5)
by refusing the Union's request that it recognize the Textile
employees as falling within the coverage of the collective-
bargaining agreement between Linen and the Union.Respondent argued that Textile does not constitute a singleintegrated enterprise; that the Textile employees are not an
accretion to the Linen unit; that the Union bargained and
waived any rights to contend that Textile constitutes an ac-
cretion and that it did not refuse to recognize nor did it made
unilateral changes in violation of Section 8(a)(5).FindingsThe Single-Integrated Employer QuestionThe first question in regard to whether the Textile employ-ees are part of the bargaining unit at Linen must involve a
query into whether Textile and Linen constitute a single inte-
grated employer.Four factors must be evaluated to determine whethertwo companies constitute a single employer: (1) inter-
relation of the operations; (2) common management; (3)
centralized control of labor relations; and (4) common
ownership. See Radio Union v. Broadcast Service, 380U.S. 255, 256 (1965). Here, the judge acknowledged
the absence of two factors, common management and
centralized control of labor relations. The latter factor
is considered critical to a single employer finding. [Ala-bama Metal Products, 280 NLRB 1090 fn. 1 (1986).]Common OwnershipAs to the four critical elements there is no question as tothe proper answer to item 4. The two entities have common
ownership. Mohenis is the parent corporation of both Linen
and Textile and Mohenis is owned by the Struminger family.However, Linen and Textile are not the only ``profit cen-ters,'' owned by Mohenis. They are only 2 of 16 and of the
16, only Linen has employees that are represented by a
Union.Interrelationship of OperationsThe record shows there is no current interchange of em-ployees between Textile and Linen.All the original Textile employees were hired while theyworked for Linen. Textile's supervisory employees also
worked for Linen before they started working for Textile.
The record shows that Linen's former general manager,
Sheridan Randolph, asked for the general manager positionat Textile several months before Textile started operations.
After Randolph was given the job of Textile general man-
ager, he selected the Textile work force from among the em-
ployees he was then supervising at Linen. Since that time
none of the Textile employees have returned to work for
Linen.Shortly after Textile commenced operations, it was nec-essary for Textile to close for 1 week during January due to
the necessity to refloor its facility. At that time all the Tex- 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tile employees received the week off work with pay and Tex-tile's work was handled by Linen and by other laundry facili-
ties.Textile originally received a flat work ironer and a washerextractor from Linen which were included in its equipment
and Textile is subleasing some trucks that were originally
leased to Linen. The equipment received from Linen was es-
timated to constitute 2 percent of Textile's equipment.There was no showing that any of the material or employ-ees which were originally at Linen but were moved to Tex-
tile, have been returned to Linen. None of the employees that
left Linen and started work for Textile, have returned to
work at Linen. The ironer which was moved from Linen to
Textile, was never returned to Linen and washer extractor
and the trucks which were originally leased to Linen and
were subleased to Textile, were not shown to have ever re-
turned to Linen.All the Mohenis companies file a consolidated Federal in-come tax return and they are all covered by a blanket liabil-
ity insurance policy.Textile and Linen have their own, separate, payroll ac-counts and their own deposit accounts. Currently, while Tex-
tile is awaiting installation of a computer, their payroll
checks are prepared at Mohenis.All the various Mohenis corporations have a common ac-counts payable account from which all accounts payable
checks are drawn. Money is swept into that account on a
regular basis from the various corporate accounts.Textile has nine customers, Hyatt Regency, Washington,D.C.; Hyatt Hotel, Richmond, Virginia; Governor's Inn, Wil-
liamsburg, Virginia; Sanitary Linen Service, Norfolk, Vir-
ginia; Tarheel Linen Service, Durham, North Carolina; Vir-
ginia Linen Service, Charlottesville, Virginia; Virginia Linen
Service, Petersburg, Virginia; Virginia Linen Service, Fran-
conia, Virginia; and Virginia Linen Service, Landover, Mary-
land. The record is confused as to the number of Linen cus-
tomers. There was testimony they have 80, 1500, or 5000
customers. Despite that confusion the record does show that
Linen handles much smaller average laundry loads than does
Textile.Textile's customers provide it with large volume laundrywhich may involve as much as $15,000 per week. Linen, on
the other hand, handles small volumes with its customers'
bills frequently running some $40 to $50 per week.Linen's Petersburg facility caters to customers in the vicin-ity of the facility. Textile, on the other hand, draws cus-
tomers from a 150-mile radius.The Textile employees work in a separate facility fromLine. That facility, unlike the Linen facility, is air condi-
tioned and has a recreation room.Common ManagementThe day-to-day management in not common betweenLinen and Textile. Both Linen and Textile are separately
managed from first-line supervision up through general man-
agers.The supervisors at Textile were formerly employed atLinen. After their move from Linen to Textile, none moved
back to Linen. Other than the original opening at Textile,
there was no showing that supervisors are routinely trans-
ferred, promoted or otherwise, from Linen to Textile or from
Textile to Linen.The directors and officers are the same for all three com-panies, Mohenis, Textile, and Linen. As shown above Linen
and Textile are owned by Mohenis which, in turn, is owned
by the Struminger family.Mohenis performs several services for its companies in-cluding Textile and Linen. Those services include purchasing
of supplies, engineering, and computer software.As to purchasing, each company must operate within theirindividual budgets. Purchases are made after requisitions are
submitted by the particular company to the purchasing office
at Mohenis.Centralized Control of Labor RelationsUltimately all labor relations matters which are within thescope of management authority, for Textile and Linen, may
be handled by Donald Struminger. He exercises similar au-
thority for all 16 of Mohenis' profit centers. However, rou-
tinely all matters are handled within each individual profit
center. On those routine occasions, the individual profit cen-
ters, including Linen and Textile, handle their own labor re-
lations matters.Labor relations matters are handled differently in profitcenters in which the employees are represented. As to all the
centers where there is no union representation, there is a fair-
ness review committee available for employee grievances.
That committee includes three production employees and two
management employees.Day-to-day labor relations as well as the setting of wagesare handled separately within each profit center. As to the
setting of wages and benefits, each profit center has a narrowwindow of discretion. Mohenis sets limits for wages and
each profit center must operate within those limits. At the
time of the opening of Textile's laundry, the wages and ben-
efits were the same between Linen and Textile. Two of the
fourteen employees employed by Textile received $.50-per-
hour pay increases over what they had been paid at Linen,
because of increased responsibilities. The other 12 employees
received the same pay at Textile they had received at Linen.Day-to-day labor relations matters on the profit centerlevel are handled differently at Linen and Textile. Absent ap-
peal under the grievance procedure whether through the
Union or through Textile's fairness review procedure, labor
relations matters do not routinely involve anyone above the
profit center level.Each profit center is responsible for its own hiring and fir-ing of employees.A number of cases cited by the parties are helpful in deter-mining the issues present here. In Rice Food Markets, 255NLRB 884 (1981), Hahn Motors, 283 NLRB 901 (1987),and Coca-Cola Bottling Co. of Buffalo, 299 NLRB 989(1990), the National Labor Relations Board extended the unit
scope to employees in dispute. In those cases there were
findings that single-integrated business enterprises existed.
The Board found in those cases that the questioned action by
the single employer involved ``new'' facilities which were
found to be not totally new. Employees continued to perform
previously perform job functions even though the employer
had created separate companies. For example in Rice FoodMarkets, the disputed employees formerly worked within thegrocery stores which included areas where alcohol beverages
were marketed. After enactment of a state law requiring sep-
arate retail marketing of alcohol beverages, alcohol beverage 331MOHENIS SERVICESstores were partitioned off from the existing grocery stores.The dispute involved the employees in those partitioned off
alcohol beverage stores which were found to constitute sin-
gle-integrated enterprises with the grocery stores.The instant matter is different. Textile is a totally new op-eration. Even though its employees came from Linen, they
perform discrete jobs at Textile. Textile is a large volume
operation as opposed to Linen. Textile is more automated
than Linen. Although the product is similar at Textile and
Linen, the job classifications are different. At Textile the jobs
before the finish stage of the operations, are more like mon-
itoring automated washing and drying operations than at
Linen, where the employees are more directly involved in the
production processes. The employees at Textile perform
under a general job classification that enables each of them
to perform all the necessary tasks in the production process.
Because of that, employees may more easily fill in for other
employees if necessary. On the other hand, the Linen em-
ployees perform more specialized tasks.Linen and Textile are not dependent on one another in re-gard to employees or business. Textile caters to large volume
business whereas Linen does not. Each hires and fires its
own employees without input from the other. The Textile fa-
cility is in its own building which is approximately 3 miles
from the Linen facility. The Textile employees wear separate
uniforms in different colors than do the Linen employees.
The employees do not come in contact with each other dur-
ing work. Although the overall work is similar the various
jobs up to the finish jobs, are different.In view of the above, I find that of the four criteria in-volved in determining the single integrated employer issue,
only one, common ownership, is clearly present in this situa-
tion. As to the others, the facts establish something less than
a clear yes or no as to each of those questions.As to interrelationship of operations, the evidence showsthere is no continuing interrelationship of operations. Initially
Textile drew its employees from Linen and Textile obtained
a small portion of equipment, a flat work ironer and a wash-
er extractor, from Linen. Since that time there has been no
interchange of employees or equipment. Other than one occa-
sion in early January, when Textile closed temporarily, there
has been no occasion where one performed work for the
other. On that occasion, Linen performed some of the Textile
work.As to common management, the evidence shows that theday-to-day managements of Linen and Textile, are separate.
However, Mohenis wide policy decisions are made by
Mohenis management.As to centralized control of labor relations, again, the day-to-day control is held individually by Textile as to their em-
ployees and individually by Linen as to their employees.
Again, as to Mohenis wide policy, those decisions are made
by Mohenis. Moreover, as to the final step in grievance pro-
ceedings, the final management decision rests with Donald
Struminger on those instances when the matter is processed
to the final stages.In Alabama Metal Products, 280 NLRB 1090 (1986),which is cited above, there was common ownership and
interrelation of the operations. Although there was no inter-
change of employees the record in Alabama Metal illustrated
that the ``new'' employer sold 98 percent of its product to
the ``old'' employer. Primarily on the basis of that informa-tion the administrative law judge found there was interrela-tion of operations.However, the Board in Alabama Metal determined therewas no single integrated enterprise on its determination that
two elements, common management and centralized control
of labor relations, were absent.Alabama Metal presented a stronger case for single inte-grated employer, than the instant matter. There the employer
at issue, did 98 percent of its work from its alleged inte-
grated employer. Here, while one of Textile's customers is
Virginia Linen, Petersburg, that involves a different division
of Linen than its laundry and Linen does not constitute the
bulk of Textile's work. The record failed to show that Tex-
tile, as was the case in Alabama Metal, would cease to existwithout Linen's business.The Accretion QuestionGeneral Counsel argued that Textile constitutes a spin offor accretion to the Linen bargaining unit. However,the Board has found a valid accretion only when theadditional employees have little or no separate group
identity and thus cannot be considered to be a separate
appropriate unit and when the additional employees
share an overwhelming community of interest with the
preexisting unit to which they are accreted. SafewayStores, 256 NLRB 918 (1981)Here the Textile employees work in a totally separatebuilding, 3 miles away from Linen. Even though Textile
hired its original work force from Linen, there is no continu-
ing interchange of employees. The only employee contact
was shown to be Christmas parties and summer picnics. Tex-
tile employees wear uniforms which look different than those
worn by Linen employees. Textile employees perform dif-
ferent jobs. Textile employees service different jobs than
those performed by Linen. Even though Linen also does
some work for some of the customers serviced by Textile,
Textile consistently performs such high volume work as the
sheets and pillow cases for its hotel customers. Textile em-
ployees work under separate supervision from Linen.Even General Counsel agrees that the Textile facility wasthe culmination of lengthy planning, negotiation, and design
work by Donald Struminger. That plant incorporated the
most recent technology for a large volume laundry facility
with a high volume-to-employee ratio.Before 1990 Respondent had several laundry facilities butnothing like Textile.Linen, unlike Textile, was designed to handle a wide vari-ety of customers including both large and small volume cus-
tomers. However, Linen was unable to handle large volume
customers with a high volume-to-employee ratio as was Tex-
tile. Textile handles up to 3000 pounds of laundry per hour
with 14 employees while Linen handles up to 6000 pounds
of laundry per hour with 85 employees.General Counsel in its argument cited, among other cases,Central Soya Co., 288 NLRB 1402 (1988), enfd. 867 F.2d1245 (1988). Apparently General Counsel intended to cite
Central Soya Co., 281 NLRB 1308 (1986), affd. 867 F.2d1245 (10th Cir. 1989).In Central Soya the employer purchased a competitor's fa-cility. Shortly after the purchase the employer closed its old 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
unionized facility and merged its former unionized workforce into the new facility. The Union's request for recogni-
tion was denied. There the Board found an accretion existed
and found that the employer had violated Section 8(a)(1) and
(5) of the Act.Here the situation is more difficult. There was no abolitionof the previous plant as in Central Soya and there was nota replacement of the same functions by the new plant. Here
the new plant involved different objectives and functions.
Moreover, if an accretion is found here, the employees at
Textile will, in effect, be determined to be part of a much
larger unit without ever having had an opportunity to express
their wishes in that regard.A finding of accretion would deprive the Textile employ-ees of the opportunity to make their own determination as to
bargaining representative. Those employees would not have
the opportunity to express their own preference as to bargain-
ing representative before the initial determination that they
are represented by the Union as part of the Linen unit. More-
over, the Textile employees will be deprived of the oppor-
tunity to express whether they desire to be a small part ofa large overall bargaining unit.On the other hand if there is a determination that the Tex-tile employees are not a part of the Linen bargaining unit,
such a finding would not prevent the Textile employees from
making their own determination as to whether they wanted
to be represented by the Union, by another union, or not be
represented by any union.In a case involving the accretion question, AdministrativeLaw Judge Schwarzbart stated:Administrative Law Judge Shapiro in his Board-ap-proved decision in Westwood Import Company, Inc.[251 NLRB 1213, 1220 (1980)], discussed certain prin-
ciples applicable to accretion:``An accretion is, by definition, merely the additionof new employees to an already existing group.''
N.L.R.B. v. Food Employers Council, Inc., and Retail
Clerks Union, Local 770, 399 F.2d 501, 502 (9th Cir.1968). Employees so added to an existing bargaining
unit are regarded as a part of that unit. See Westing-house Electric Corp. v. N.L.R.B., 440 F.2d 7 (2d Cir.1971). In deciding whether a new group of employees
is an accretion to an existing bargaining unit, the Board
not only considers such factors as functional integra-
tion, level of management control, similarity of working
conditions, bargaining history, employee interchange,
job skills, and physical separateness but also gives spe-
cial weight to the interests of the unrepresented em-
ployees in exercising their own right to self-organiza-
tion. See Food Employers Council, Inc., supra at 501,504. Hence, even though an overall bargaining unit
may be appropriate if the issue is raised in the context
of a petition for a representation election, the Board
will not, ``under guise of accretion, compel a group of
employees, who may constitute a separate appropriate
unit, to be included in an overall unit without allowing
those employees the opportunity of expressing their
preference in a secret-ballot election or by some other
evidence that they wish to authorize the union to rep-
resent them.'' Melbet Jewelry Co., Inc., and I.D.S.-Or-chard Park Inc., 180 NLRB 107, 110 (1969). And,``when the relevant considerations are not free fromdoubt,'' the Board and courts are in agreement that ``it
would seem more satisfactory to resolve such close
questions through the election process rather than seek-
ing an addition of the new employees by a finding of
accretion'' because ``as a general rule, the accretion
doctrine should be applied restrictively since it deprives
the new employees of the opportunity to express their
desires regarding membership in the existing unit.''
Westinghouse Electric Corp. v. N.L.R.B., 440 F.2d 7,11, and cases cited therein. Sav-It Discount Foods, Inc.,263 NLRB 689, 693 (1982).I find in disagreement with General Counsel, Textile doesnot involve a spinoff from Linen. Textile was shown to con-
stitute a totally separate facility. In view of the jurisprudence,
I also find the evidence failed to support my findings of ac-
cretion.I find that the record demonstrated that the Textile em-ployees have separate group identity from unit employees at
Linen and the record showed there is little or no community
of interest between the Textile employees and unit employ-
ees at Linen. Hotel & Restaurant Employees Local 274(Warwick Caterers), 282 NLRB 939 (1987).The Waiver QuestionRespondent also argues that the Union waived any claimthat the Textile employees are part of the Linen bargaining
unit.It is important to keep in mind that we are litigating thequestion of whether Respondent illegally refused to recog-
nize the Union as bargaining agent of the Textile employees
as part of the Linen bargaining unit. There is no question be-
fore me, of whether the Union represents the Textile employ-
ees as a separate bargaining unit or on the basis of an ex-
pression from the Textile employees of their desire for a
combined unit with Linen.That distinction is an important one when dealing with thewaiver question. The credited evidence shows that the parties
included in their negotiations, discussions regarding whether
the new collective-bargaining agreement would be limited to
the Linen facility. As shown below, I credit the testimony of
Donald Struminger. That testimony shows that the parties
agreed that the contract would be limited to the Linen facil-
ity.There was no showing and, indeed it is not alleged, thatRespondent and the Union engaged in any discussions de-
signed to waive the Textile employees' right to be rep-
resented by a union. I do not reach that question here.This particular question deals with whether the parties, Re-spondent and the Union, agreed to limit the collective-bar-
gaining agreement to the Linen employees.Donald Struminger testified that during the two negotiatingsessions before Linen and the Local agreed to the current
collective-bargaining agreement, he told the Union that
Mohenis planned a new facility and that facility would not
be included in the current collective-bargaining agreement.
Due to that discussion the parties agreed to change the lan-
guage in the collective-bargaining agreement.The record shows that the contract language was changedin both the introductory and the recognition clauses limiting
the contract to Linen's laundry division at 875 East Bank 333MOHENIS SERVICESStreet in Petersburg. Before negotiations for the current col-lective-bargaining agreement between the Union and Linen,
prior collective-bargaining agreements referred to the em-
ployer at its Petersburg, Virginia plant. Those earlier contract
provisions did not limit the agreement to 875 East Bank
Street.General Counsel offered evidence including the testimonyof Barbara Tucker and Beatrice Dabney, that the matter of
a new plant was not discussed during contract negotiations.However, according to the Union's notes for the October23, 1990 bargaining session, Donald Struminger said that the
contract would apply only to the Linen facility.Finally, both record and affidavit testimony of Local Presi-dent Deborah Hinton shows that she recalled Donald
Struminger saying something about opening a new plant and
also some apartments. That testimony conflicts with a docu-
ment signed by Hinton and others, which states that the new
plant was not mentioned during negotiations.In view of Hinton's testimony and the conflicts betweenthat testimony and a statement which was signed by Hinton
and by Beatrice Dabny and Barbara Tucker, as well as by
Maretha Mosby, I am unable to credit the testimony that the
new plant was not discussed during contract negotiations.As to discussions during negotiations regarding the newplant, I credit the testimony of Donald Struminger. That evi-
dence shows that Struminger told the Union of Mohenis'
plans to build a new facility and that the Union agreed to
specifically limit the collective-bargaining agreement to the
Linen facility in Petersburg. In that regard I credit the fol-
lowing testimony of Donald Struminger:(Former Business Agent) Mason and I specificallytalked about the fact that the present agreement that
was a series of agreements that had gone over a period
of about 20 years, was not specific enough in relating
to 875 E. Bank Street, and that we felt that because of
the pending construction of the new plant and because
of the new agreement would not apply to the new plant,
because we had no idea of what the new plant would
look like and how it would work out and so on and so
forth, that it should be specific language changed that
would very specifically tie the agreement to 875 E.
Bank Street (the Linen facility at Petersburg).General Counsel cited Reece Corp., 294 NLRB 448(1989), and National Linen Service, 293 NLRB 992 (1989),in support of its contention that the Union had not entered
into a knowledgeable waiver of any rights. General Counsel
argued, among other points, that ``Respondent cannot rely on
its own obfuscation to establish waiver.''The record does not support General Counsel. There is noshowing of ``obfuscation.'' Respondent offered the testimony
of Donald Struminger which illustrated the parties discussed
limiting the contract to the Linen facility along with the fact
that Mohenis was planning a new facility. There was no evi-
dence that Respondent failed to respond to any inquiries
about the new plant. Even if I should credit General Coun-
sel's witness, there was no showing there that Respondent
was not cooperative or responsive to the Union regarding the
new facility question.General Counsel argues that the Union did not engage ina knowledgeable waiver.The record shows that the issue was presented and dis-cussed. There was no showing that Respondent told the
Union anything that was untrue or that Respondent knew
more about the planned Textile facility than it told the
Union. The record does show that the Union agreed to Re-
spondent's request that the collective-bargaining agreement
be amended to specify that it was limited to the Linen facil-
ity on East Bank Street in Petersburg.The credited evidence which includes language in the con-tract, shows that the Union waived any claim that the collec-
tive-bargaining agreement would include the Textile employ-
ees. The wording of the contract proves that the contract was
limited to the Linen employees and the testimony of Donald
Struminger proved that the Union was aware of Respond-
ent's plans to build a new facility at the time it agreed to
limit the contract to the Linen employees. There was no
showing that Respondent withheld information regarding that
question and there was no showing that the Union acted on
the basis of false information or on the basis of requests for
information which were not fulfilled. I am unable to deter-
mine that the parties agreed to anything other than what is
stated in the contract language especially in view of the fail-
ure of the record to show that Respondent took any action
to mislead the Union or to keep the Union uninformed. See
Oddie v. Ross Gear & Tool Co., 305 F.2d 143 (6th Cir.1962), cert. denied 371 U.S. 941 (1962); Auto Workers Local1251 v. Robertshaw Controls Co., 405 F.2d 29 (2d Cir.1968).In view of the above I find that the record does not sup-port a finding that the unit at Textile constitutes an accretion
to the Linen bargaining unit and, for that reason, the record
does not support a finding that Respondent violated Section
8(a)(1) and (5). Moreover, the record shows that the Union
during collective bargaining, agreed to limit the scope of the
collective-bargaining contract to the Linen employees.I find that Textile did not engage in violative conduct byunilaterally changing the terms and conditions of employ-
ment at a time when its employees were represented by the
Union. The facts do not show that those employees were rep-
resented by the Union.CONCLUSIONSOF
LAW1. Mohenis Services, Inc., Virginia Linen Service, Inc.,and Virginia Textile Service, Inc. are employers engaged in
commerce within the meaning of Section 2(6) and (7) of the
Act.2. Laundry Workers and Dry Cleaners International Union,Local No. 212, AFL±CIO, is a labor organization within the
meaning of Section 2(5) of the Act.3. Respondent by threatening its employees with loss ofpay increases and by promising its employees increased ben-
efits if its employees selected Laundry Workers and Dry
Cleaners International Union, Local 212, AFL±CIO, as their
collective-bargaining representative engaged in conduct vio-
lative of Section 8(a)(1) of the Act.4. Respondent, by failing to provide bargaining representa-tive of its employees at Linen, Laundry Workers and Dry
Cleaners International Union, Local 212, AFL±CIO, re-
quested information including names, addresses, wage scales
and seniority lists for its employees at Linen and Textile, has
violated Section 8(a)(1) and (5) of the Act. 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Mohenis Services, Inc., Virginia LinenService, Inc., and Virginia Textile Service, Inc., Petersburg,
Virginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Engaging in conduct in violation of Section 8(a)(1) ofthe Act by threatening its employees with loss of pay in-
creases and by promising its employees increased benefits if
its employees selected Laundry Workers and Dry Cleaners
International Union, Local 212, AFL±CIO, as their collec-
tive-bargaining representative.(b) Failing to provide bargaining representative of its em-ployees at Linen, Laundry Workers and Dry Cleaners Inter-
national Union, Local 212, AFL±CIO, requested information
including names, addresses, wage scales, and seniority lists
for its employees at Linen and Textile.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, provide Laundry Workers and Dry Clean-ers International Union, Local No. 212, AFL±CIO, as exclu-
sive collective-bargaining representative of the following de-
scribed bargaining unit, with names, addresses, wage scales,
and seniority lists of our employees at Virginia Linen Serv-
ice, Inc., and Virginia Textile Service, Inc.All production employees at the Virginia Linen Service,Inc. plant at 875 East Bank Street, Petersburg, Virginia,
excluding all other employees, watchmen, guards and
supervisors as defined in the Act. Part-time and summer
replacement employees shall not be covered by any of
the terms and conditions of this Agreement.(b) Post at its facility in Petersburg, Virginia, copies of theattached notice marked ``Appendix.''2Copies of the notice,on forms provided by the Regional Director for Region 11,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent hastaken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten our employees with loss of pay in-creases and WEWILLNOT
promise our employees increasedbenefits if its employees selected Laundry Workers and Dry
Cleaners International Union, Local 212, AFL±CIO, as their
collective-bargaining representative.WEWILLNOT
fail to provide Laundry Workers and DryCleaners International Union, Local 212, AFL±CIO, the bar-
gaining representative of our employees in the following de-
scribed collective-bargaining unit, requested information in-
cluding names, addresses, wage scales, and seniority lists for
our employees at Virginia Linen Service, Inc., and Virginia
Textile Service, Inc.All production employees at the Virginia Linen Service,Inc. plant at 875 East Bank Street, Petersburg, Virginia,
excluding all other employees, watchmen, guards and
supervisors as defined in the Act. Part-time and summer
replacement employees shall not be covered by any of
the terms and conditions of this Agreement.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed them by Section 7 of the Act.WEWILL
, on request, provide the Union, as exclusive col-lective-bargaining representative of the above-described bar-
gaining unit, with names, addresses, wage scales, and senior-
ity lists of our employees at Virginia Linen Service, Inc., and
Virginia Textile Service, Inc.MOHENISSERVICES, INC., VIRGINIALINENSERVICE, INC., ANDVIRGINIATEXTILESERV-ICE, INC.